Citation Nr: 1425629	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-29 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder (claimed as skin rash).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


REMAND

The Veteran had active duty service from July 1991 to December 1991, July 2006 to November 2007, and March 2010 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for a skin disorder.  In October 2013, the Board remanded this issue to the RO for further evidentiary development.

In the previous Remand, the Board instructed the RO to obtain another VA examination and medical opinion, in part because of deficiencies with the February 2012 opinion.  At that examination, the Veteran was diagnosed with tinea versicolor, which was noted predominately on his left shoulder, arm, and chest.  It was described as being confluent, brownish macules.  The VA examiner noted that the Veteran had been treated for tinea cruris during military service, though no specific treatment record with regard to this treatment was noted, and the Board did not see such a service treatment record in the claims file.  The examiner subsequently opined that the Veteran's tinea versicolor was less likely than not related to military service because he "was previously diagnosed with tinea cruris[, and t]he current findings are not consistent with this diagnosis both in appearance and distribution."

First, the examiner did not explain the difference in appearance and distribution between the tinea cruris noted in service and the Veteran's current tinea versicolor.  Second, the Veteran's tinea versicolor was described as "confluent, brownish macules" during the examination; an October 2011 VA treatment note demonstrates that the Veteran was reporting "persistent popular or nodular skin rashes."  The February 2011 post-deployment assessment of the Veteran following his last deployment indicated that he had a skin rash that began during deployment; none of these records demonstrate a region of the body that was affected.  

The Board noted that none of the February 2011 post-deployment assessment, the October 2011 report of a persistent skin rash within one year of his last deployment, or the Veteran's lay evidence regarding onset of his skin rash was discussed in the examiner's opinion.  The Board thus instructed the RO to obtain an additional VA examination and opinion, and noted that the examiner should additionally clarify and address the deficiencies noted in the Remand.

Pursuant to the Board remand, in November 2013 the RO scheduled the Veteran for a VA examination, and notified the Veteran via letter that failure to report without cause would result in the claim being rated on the evidence of record.  The March 2014 Supplemental Statement of the Case (SSOC) notes that the examination was cancelled because the Veteran was unavailable to come for an exam during the winter months.  The SSOC further notified the Veteran that, if he could show just cause, the RO would reschedule a VA examination.  To date, the Veteran has not requested a rescheduling of the examination.  The Board thus finds that the Veteran received adequate notice of the scheduled VA examination and that he failed to report without good cause.

However, an additional remand is necessary in order to properly adjudicate the claim.  In light of the Board's previous finding that the February 2012 VA examination was inadequate, an addendum opinion should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311(Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the claims file returned to the February 2012 examiner, or if unavailable, to another suitably qualified health care professional.

The examiner should review the entire claims file, including a copy of this and the October 2013 remands.  

The examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that any skin disorder began in or is otherwise the result of military service.

The examiner should specifically address the Veteran's lay evidence and medical history regarding his skin disorder, including his February 2011 post-deployment assessment that his skin rash began during deployment, as well as his report in October 2011-within one year of returning from deployment-of a "persistent papular or nodular skin rash."

The examiner should additionally clarify and address the deficiencies noted in the body of this REMAND order with the February 2012 examiner's opinion in the addendum.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  The RO will then review the claims file and readjudicate the Veteran's claim of service connection for a skin disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



